DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US 2015/0137842 hereinafter Marakami), in view of Benjaminson et al. (US 2018/0213608 hereinafter Benjaminson).
As to claim 1, Marakami discloses in Figs.1, a multi-prober chuck assembly, comprising:
a chuck (18 as shown in Fig. 1) for supporting a wafer (paras 0036);
a probe card structure (24 as shown in Fig. 1)coupled to the top part of the chuck (as shown in Fig. 1);
a heater (66 as shown in Fig. 1) for heating the chuck under the chuck (Fig. 1); and

a body part (portion cover the part 66 as shown in Fig 1) positioned under the chuck so that the heater positioned inside the body part, wherein the probe card structure (24 as shown in Fig. 1) and the body part (portion cover the part 66 as shown in Fig 1) are coupled mechanically to form a cartridge-type structure (Fig. 1).
Marakami does not disclose a conductive guard plate spaced apart from the heater below the heater;
However, Benjaminson discloses disclose a conductive guard plate (paras 0006) spaced apart from the heater below the heater (see the summary and paras 0006);
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the system of Marakami and provides a conductive guard plate (paras 0006) spaced apart from the heater below the heater (see the summary and paras 0006), as taught by Benaminson for protecting the heater.
As to claim 2, Benjaminson discloses in Fig. 2,  further comprising an insulating member disposed between the heater and the chuck (paras 0050).
As to claim 3, Benjaminson discloses in Figs. 1-2, a thermal insulating member (0074) disposed between the lower portion of the heater and the conductive guard plate (0074).
As to claim 4, Benjaminson discloses in Figs. 1-2, wherein the heater is shielded by a conductive metal plate and connected to an AC power (paras 0006).
As to claim 6, Marakami discloses in Fig.1 wherein the probe card structure comprises a substrate (portion of 24 as shown in Fig. 1); a probe (25 as shown in Fig. 1) formed on the substrate and disposed to face the wafer on the chuck; and a reinforcement part (portion coupling to 25 as shown in Fig. 1) for supporting the substrate.
As to claim 7, Marakami discloses in Figs. 1, wherein the reinforcement part (portion coupling to 25 as shown in Fig. 1) comprises an upper reinforcing member positioned on an upper surface of the substrate and a lower reinforcing member positioned on a lower surface of the substrate (Fig. 1).
Allowable Subject Matter
Claims 5, 8-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 5, 8-15, the prior art alone and/or in combination in record does not disclose wherein the conductive guard plate is formed in two or more, and the two or more conductive guard plates are disposed spaced apart side by side from each other, and the chuck and the conductive guard plate are electrically separated and spaced apart by an insulating non-conductor, as recited in claims 5;
And wherein the locking part comprises an upper locker formed under the reinforcement part and a lower locker formed over the body part, and fastening parts that can be mutually fastened by relative rotation between the probe card structure and the body part are formed on the upper locker and the lower locker, as recited in claim 8-10; a pair of guides formed on opposite sidewalls inside the channel housing so that the chuck assembly can be guided into the inner space of the channel housing; and a chuck assembly adjustment unit formed on a bottom surface of the channel housing to adjust a position of the chuck assembly so that the chuck assembly is seated, as recited in claim 11-15. 
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967. The examiner can normally be reached 10:30am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X NGUYEN/               Primary Examiner, Art Unit 2858                                                                                                                                                                                         	12/3/2022